Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 33, claim 33 is directed to an outer sidewall of a tire that comprises a rubber composition comprising at least an elastomer, a reinforcing filler, a crosslinking system, and more than 25 phr of crumb rubber, wherein the crumb rubber has a chloroform extract of which the weight average molecular weight is greater than 10,000 g/mol.  None of the prior art of record teaches or renders obvious a rubber composition comprising more than 25 phr of crumb rubber with a chloroform extract of which the weight average molecular weight is greater than 10,000 g/mol.  Therefore, this claim is allowable.
Regarding claims 36-39, claims 36-39 are directed to an outer sidewall of a tire that comprises a rubber composition comprising at least an elastomer, a reinforcing filler, a crosslinking system, and more than 25 phr of crumb rubber, wherein the crumb rubber has not undergone any modification by a treatment selected from the group consisting of thermal, mechanical, biological and chemical, and wherein the crumb rubber has specific limitations regarding the acetone extract and chloroform extract of the crumb rubber particles.  The prior art of record does not teach or render obvious a rubber composition comprising more than 25 phr of crumb rubber that has not undergone any modification treatment and possesses the claimed acetone extract and chloroform extract properties.  Therefore, claims 36-39 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA C SCOTT whose telephone number is (571)270-3303. The examiner can normally be reached Monday-Friday, 8:30-5:00, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANGELA C SCOTT/Primary Examiner, Art Unit 1767